REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

—— nn éme

CONVENTION PROVISOIRE D'EXPLOITATION

€” @{ À Vounror au _\1 7 .DEC 292,

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime

es Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995
ixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;

ET
Les Etablissements ENOUMEDI NOAH JOSS CEDAR (ENJC) BP 7502 Yaoundé,
représentée par Monsieur ENOUMEDI NOAH Joss Cédar en qualité de Directeur Général,

d'autre part.

Il a été convenu ce qui suit:

Article 1“: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de 28
410 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
n° 1091 constituée de l'Unité Forestière d'Aménagement n° 07 003 et dont les limites sont
fixées telles que décrit dans le plan de localisation en annexe. &.
FA

Ÿ
Generated by CamS anse

ricle 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans non
renouvelable à compter de la date de signature.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire s'engage
à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique des Administrations chargées des Forêts et de
l'Environnement, les travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe annuelles ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinquennal ;

- l'élaboration du plan d'opération de la première année du plan de gestion;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation telle que défini dans le cahier des charges ou
l'équipement éventuel d'une unité existante ;

- une étude d'impact environnemental dont les termes de référence feront l'objet d'une

approbation par le Ministère en charge de l'environnement, conformément à la législation en

vigueur.

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à respecter les clauses du contrat de partenariat industriel notarié conclues
lors de sa soumission pour ce titre d'exploitation forestière, en vue de la transformation des
bois qui en seront issus.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à
cet effet au concessionnaire une attestation de conformité.

(2) Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

(3) Le plan de sondage de l'inventaire d'aménagement doit être déposé à la Direction
des Forêts au minimum 30 jours avant le début des travaux de terrain. La Direction des
Forêts dispose de 30 jours pour délivrer en cas de conformité, une attestation de conformité
et passé ce délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

(4) la vérification des travaux d'inventaire se fait dès l'ouverture du 2° layon,
conformément aux normes de vérification des travaux d'inventaire d' ‘aménagement.

: : 22

Generated ri CamScanner

FA la lin des travaux de lerrain, le concessionnaire transmet à la Direction
SOA. le rapport d'inventaire et une disquette/CD contenant la totalité des do:
"La DE/SDIAF dispose de 45 jours pour délivrer une attestation de conformi ©
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer ls concession
des corrections à apporter ou des travaux à recommencer.

l'attestation de conformité certifie que le concessionnaire s'est conform
prosçrites en matière d'inventaire et que les résultats de ces inventaires ne
d'aucune irégularité.

(6) Toutes les contre-expertises, à réaliser par l'Administration char.
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas
déclarations.

(6) Le plan d'aménagement est réalisé conformément aux procédures d'élabo
d'approbation adoptées et publiées par le Ministère en charge des Forêts et aux docurr
techniques et normatifs auxquels les dites procédures font référence.

(?) Le plan d'aménagement doit être assorti du premier plan de gestion qu
et du plan d'opération de la première année du plan de gestion.

{8) Le plan d'aménagement doit être terminé et déposé à l'Administration fores
moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

chargée des Forêts, une demande d'assiette annuelle de coupe et
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie ma:
par les textes en vigueur. L'attribution de la deuxième et de la troisième assiett
coupe est conditionnée respectivement par l'effectivité de la matérialisation des 1
concession forestière et des travaux d'inventaire d'aménagement et par
approbation du projet de plan d'aménagement.

(2) L'inventaire d'exploitation doit être réalisé en conformité avec les non:
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

(8) Le concessionnaire est tenu de matérialiser et de respecter les limites de c#.
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, &
les carnels de chantier et les lettres de voiture, sans préjudice de l'application
autres obligations découlant de la réglementation en vigueur et des clauses particr
cahier des charges.

(4) Le concessionnaire est tenu de déposer chaque année à l'Administration charg
des Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'ex:
rapport annuel d'opération de la société forestière au plus tard trois mois après
l'année financière.

(5) Le concessionnaire est tenu de payer l'ensemble des charges
conformément à la législation en vigueur.

Article 8: La signature de la présente convention est subordonnée à la production
pièce attestant la constitution par le concessionnaire, auprès du Trésor Publ
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune e
Pêche.

Generated by CamScanner

EE US CS CE à = a 2

ÉÉ 5: L'exécution intégrale des obligations prévues à la présente convention donne lieu
“a délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux clauses

de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention Définitive
d'Exploitation,

Article 10: RESILIATION

(1) L'inexécution des obligations de la présente convention entraîne au terme de sa
période de validité, son annulation pure et simple.

(2) Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, notamment le dépassement des limites des
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: SUIVI DES ACTIVITES ET DES CLAUSES DE LA CONVENTION

Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention
Provisoire d'Exploitation qui prend effet à compter de la date de signature./- «|

Fait à , le

LU ET APPROUVÉ

POUR L'Ets-ENJC

NCAA US

Generated by CamScanner

